INTERMEC, INC.


RESTRICTED STOCK UNIT AGREEMENT
 
This Restricted Stock Unit Agreement (the “Agreement”) is made as of the 30th
day of March, 2007, between Intermec, Inc., a Delaware corporation (the
“Company”) and Janis L. Harwell (the “Grantee”).
 
WHEREAS, the Company’s 2004 Omnibus Incentive Compensation Plan (the “Plan”) was
adopted by the Board of Directors of the Company on March 11, 2004, and was
approved by the shareholders of the Company on May 6, 2004, and was amended by
the Compensation Committee of the Board of Directors on May 16, 2006; and
 
WHEREAS, as an inducement to the Grantee to remain in the employ of the Company
or one of its Subsidiaries or Affiliates (collectively, the “Company”) during a
period of transition including the appointment of a new Chief Executive Officer
of the Company, the Company desires to award the Grantee Restricted Stock Units
(as that term is defined in the Plan) in accordance with the terms and
conditions of the Plan and this Agreement.
 
NOW, THEREFORE, in consideration of the premises, the mutual covenants
hereinafter set forth, and other good and valuable consideration, the Company
and the Grantee hereby agree as follows:
 
1.  The Company hereby grants the Grantee, as a matter of separate inducement
and agreement, and not in lieu of salary or other compensation for services, an
Award of 20,000 Restricted Stock Units (“RSUs”) comprising the right to receive
shares of the common stock, par value $.01 per share, of the Company (the
“Common Stock”) on the terms and conditions hereinafter set forth (the “Awarded
Shares”), such number of Awarded Shares to be subject to adjustment as provided
in Section 3 of the Plan. The Grantee shall have no obligation to pay the
Company additional consideration for the Awarded Shares.
 
                     In order for this Award to become effective, the Grantee
must sign and return to the Company’s Secretary one copy of this Agreement
within 30 days following the date at the end of this Agreement.  In the event
the Grantee fails to do so, this Agreement shall be deemed cancelled, null and
void.
 
2.  The Plan, a copy of which has been made available to the Grantee, is
incorporated herein by reference and is made part of this Agreement as if fully
set forth herein. Capitalized terms used in this Agreement which are not defined
herein shall have the meanings assigned to such terms in the Plan, it being
understood that the terms “Restricted Stock Units” and “RSUs” shall mean and
refer to the right to receive only the Awarded Shares. This Agreement is subject
to, and the Company and the Grantee agree to be bound by, all of the terms and
conditions of the Plan as the same exist at the time this Agreement became
effective. The Plan shall control in the event there is any express conflict
between the Plan and the terms hereof and with respect to such matters as are
not expressly covered in this Agreement. The Company hereby reserves the right
to alter, amend, modify, restate, suspend or terminate the Plan and this
Agreement in accordance with Section 12 of the Plan, but no such subsequent
amendment, modification, restatement, or termination of the Plan or this
Agreement shall adversely affect in any material way the Grantee’s rights under
this Agreement without the Grantee’s written consent.  This Agreement shall be
subject, without further action by the Company or the Grantee, to such
amendment, modification, or restatement.
 
3.  Subject to the provisions of Paragraph 5 of this Agreement, there shall be a
Period of Restriction (the “Restriction Period”) beginning on the Award Date and
ending on March 1, 2009 (the “Vesting Date”).  Except as otherwise provided in
Paragraph 5 hereof, all RSUs still subject to restriction on the date of
Grantee’s Termination of Employment shall be forfeited by the Grantee.
 
4.  Until the earlier of (a) the end of the Restriction Period with respect to
any of the RSUs granted hereunder or (b) the vesting of such RSUs in accordance
with the provisions of this Agreement or the Plan, the Grantee shall not be
permitted to sell, assign, transfer, pledge, or otherwise encumber the RSUs or
the Awarded Shares.
 
5.  Notwithstanding any other provision of this Agreement, all RSUs granted
hereunder still subject to restriction shall become fully vested and free of all
restrictions and deferral limitations to the full extent of the original grant
upon the occurrence of any of the following events: (a) the Termination of
Employment of the Grantee by reason of the Grantee’s death; (b) the Termination
of Employment of the Grantee by reason of the Grantee’s Disability; (c) the
occurrence of a Change of Control as defined in Section 13(b) of the Plan; or
(d) the Termination of Employment of the Grantee on or before February 28, 2009,
if the Grantee is employed by the Company throughout the period from March 30,
2007, to the date of such termination, and if such termination is not voluntary
and is not for Cause, and if such termination is not in connection with a Change
of Control as the terms “Cause” and “Change of Control” are defined in the
Company’s 2007 Executive Severance Plan (as it may from time to time be
amended).
 
6.  If and when the Restriction Period ends with respect to RSUs awarded
hereunder without a prior forfeiture of such RSUs, or if and when RSUs vest
pursuant to the provisions of Paragraph 5 hereof, and subject to the payment of
withholding taxes as provided in Paragraph 8 hereof, the Company will direct its
transfer agent to issue to the Grantee within thirty (30) days after such event,
in uncertificated form, the number of unrestricted shares of Common Stock equal
to the number of RSUs as to which the Restriction Period has ended or that have
vested pursuant to Paragraph 5.  Notwithstanding the preceding sentence, payment
due hereunder will be deferred to the extent the Company’s deduction for such
payment would be prohibited due to the application of Section 162(m) of the
Internal Revenue Code (the “Code”).  Payment of any deferred amount will be
made in the first taxable year in which the Company reasonably anticipates that
if the payment is made during such year, the deduction of such payment will not
be prohibited due to the application of Section 162(m) of the Code.  If,
pursuant to the preceding sentence, payment is delayed to a date on or after the
Grantee’s separation from service (as defined in Section 409A(a)(2)(A)(i) of the
Code and the Treasury Regulations promulgated thereunder), payment will be
delayed to the date that is six months after the Grantee’s separation from
service.
 
7.  Except as otherwise provided in this Agreement or the Plan, the Grantee
shall not have any rights of a shareholder with respect to the RSUs or, prior to
vesting, the Awarded Shares.
 
8.  No later than the date as of which an amount first becomes includable in the
gross income of the Grantee for federal income tax purposes with respect to any
Awarded Shares, the Grantee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local,
or foreign taxes of any kind required by law to be withheld by the Company with
respect to such amount. Unless otherwise determined by the Committee,
withholding obligations (up to the minimum statutory amount required to be
withheld by the Company) may be settled with shares of Common Stock, including
the Awarded Shares that give rise to the withholding requirement or shares of
Common Stock already owned by the Grantee for a period of at least six months.
The obligations of the Company under the Plan shall be conditional on such
payment or arrangements, and the Company, and its Subsidiaries and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Grantee. Grantee, therefore,
hereby unconditionally and irrevocably elects, notwithstanding anything to the
contrary in this Paragraph 8 or elsewhere in this Agreement, to satisfy any and
all federal, state, local, and foreign taxes of any kind that may be withheld by
the Company in connection with Grantee’s Awarded Shares (the “Withholding
Taxes”) by electing one of the following options; provided that in all cases,
the Company shall have the right to receive not less than the minimum amount of
the Withholding Taxes that the Company is required by law to withhold (the
“Mandatory Withholding Taxes”); and further provided that an amount equal to the
Mandatory Withholding Taxes in respect of any cash payment to Grantee shall be
withheld from any such cash payment:


OPTION 1:
 
 
x
Authorizing and directing the Company to deduct from the total number of shares
of Company common stock issued and deliverable to Grantee pursuant to this
Agreement the number of shares having a value equal to the Mandatory Withholding
Taxes.

 
OPTION 2:
 
 
¨
Tendering to the Company the number of unrestricted shares of Company common
stock owned by the Grantee for a period of at least six months prior to the date
on which Withholding Taxes are due and having a value equal to the Mandatory
Withholding Taxes.

 
OPTION 3:
 
 
¨
Paying to the Company in cash an amount up to the Withholding Taxes but not less
than the Mandatory Withholding Taxes.

 
In the event that none of the payment options set forth above is specified, the
Grantee’s election shall be deemed to be Option 1, and the Company shall proceed
accordingly.
 
                9.  Grantee understands and acknowledges that Grantee is one of
a limited number of employees of the Company and its Subsidiaries and Affiliates
who have been selected to receive grants of RSUs and that Grantee’s Award is
considered Company confidential information. Grantee hereby covenants and agrees
not to disclose the Award of RSUs pursuant to this Agreement to any other person
except (a) Grantee’s immediate family and legal or financial advisors who agree
to maintain the confidentiality of this Agreement, (b) as required in connection
with the administration of this Agreement and the Plan as it relates to this
Award or under applicable law, and (c) to the extent the terms of this Award
have been publicly disclosed.
 
10.  The grant of RSUs to the Grantee in any year shall give the Grantee neither
any right to similar grants in future years nor any right to be retained in the
employ of the Company or its Subsidiaries or Affiliates, such employment being
terminable to the same extent as if the Plan and this Agreement were not in
effect. The right and power of the Company and its Subsidiaries and Affiliates
to dismiss or discharge the Grantee is specifically and unqualifiedly unimpaired
by this Agreement.
 
11.  Each notice relating to this Agreement shall be in writing and delivered in
person or by mail to the Company at its office, 6001 36th Avenue West, Everett,
WA 98203-1264, to the attention of the Company’s Secretary or at such other
address as the Company may specify in writing to the Grantee by a notice
delivered in accordance with this paragraph. All notices to the Grantee shall be
delivered to the Grantee at the Grantee’s address specified below or at such
other address as the Grantee may specify in writing to the Secretary of the
Company by a notice delivered in accordance with this paragraph.
 
12.  This Agreement, including the provisions of the Plan incorporated by
reference herein, comprises the whole Agreement between the parties hereto with
respect to the subject matter hereof, and shall be governed by and construed in
accordance with the laws of the State of Delaware, without reference to
principles of conflicts of law.  This Agreement shall become effective when it
has been executed or accepted electronically by the Company and the Grantee.
 
13.  This Agreement shall inure to the benefit of and be binding upon each
successor of the Company and, to the extent specifically provided herein and in
the Plan, shall inure to the benefit of and shall be binding upon the Grantee’s
heirs, legal representatives, and successors.
 
14.  If any provision of this Agreement shall be invalid or unenforceable, such
invalidity or unenforceability shall not affect the validity and enforceability
of the remaining provisions of this Agreement.
 
15.  This Agreement may be executed in separate counterparts, each of which when
so executed and delivered will be an original, but all of which together will
constitute one and the same instrument. In pleading or proving this Agreement,
it will not be necessary to produce or account for more than one such
counterpart.
 
IN WITNESS WHEREOF, this Agreement is executed by the Grantee and by the Company
through its duly authorized officer or officers as of the day and year first
above written.
 

DATE:  September 13, 2007
INTERMEC, INC.
 
By: /s/ Patrick J. Byrne

--------------------------------------------------------------------------------

Patrick J. Byrne
Chief Executive Officer and President
 
 
GRANTEE:
(One of the boxes under Paragraph 8 must be checked)
 
/s/ Janis L. Harwell

--------------------------------------------------------------------------------

Janis L. Harwell

 